Citation Nr: 1743141	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss and if so, whether entitlement to service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus and if so, whether entitlement to service connection is warranted.


WITNESS AT HEARING ON APPEAL

Lavinia Haynes, Appellant's Wife


REPRESENTATION

Appellant represented by:	Russell D. Hedges


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran had honorable active service with the United States Army from October 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) from November 1992 and January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2017, the Veteran testified in a hearing before the undersigned Veteran's Law Judge (VLJ) by video conference.  A transcript of the hearing has been associated with the claim's file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A November 2002 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.

2.  The Veteran did not perfect an appeal and the decision became final.  

3.  In May 2014, the Veteran requested that VA re-open the previously denied claim of entitlement to service connection for bilateral hearing loss and tinnitus. 

4.  Evidence received since the November 2002 rating decision is new and material and relates to an unestablished fact necessary to substantiate the merits of the claim as to entitlement to service connection for bilateral hearing loss and tinnitus and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's bilateral hearing loss manifested as a result of his active military service.

6.  The Veteran's tinnitus manifested as a result of his active military service.


CONCLUSIONS OF LAW

1.  An appeal from the November 2002 rating decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus was not appealed, and the November 2002 rating decision became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received and the claim of entitlement to service connection for bilateral hearing loss and for tinnitus is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).  

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.   The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant Laws and Regulations for New and Material Evidence Claims

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New evidence" means existing evidence not previously submitted to agency decision-makers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  


The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

As previously noted in November 2002, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus based upon a conclusion that the conditions were not been shown to have occurred in nor caused or aggravated by service.  In reaching that determination, the RO noted that the Veteran's treatment records were destroyed in a fire at the National Personnel Records Center (NPRC) in 1973, and have not been located, and the Veteran failed to respond to an information request as needed to reconstruct medical data.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board finds that evidence submitted since the November 2002 rating decision is both new and material.  In May 2014, the Veteran requested that VA re-open the previously denied claim of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran submitted a post-service treatment record, dated February 2012, indicating that the Veteran was seen for an audiometric evaluation.  During the evaluation the Veteran reported infrequent "roaring" tinnitus that is very short in duration.  He also reported a prior history of loud noise exposure, to include during military service and occupationally as a truck driver, factory and construction worker.  Recreational exposure was denied.  In December 2011, a note from the Veteran's endocrinologist notes the Veteran's complaint regarding a decline in hearing ability and that he has trouble hearing his wife.

As the above evidence was submitted after the previous denial of November 2002 and because it relates directly to an unestablished fact necessary to substantiate the claim, it is both new and material.  The claim of entitlement to service connection for bilateral residuals of a left eye injury is reopened.  

Service connection 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 
38 C.F.R. § 3.310 (a) (2017). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.301(a), (b) (2017).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b) (2017). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss

Having reviewed all of the evidence of record, the Board finds that the preponderance of the evidence demonstrates that the Veteran's bilateral hearing loss and tinnitus manifested as a result of noise exposure during his active military service. 

The Board will analyze the evidence of record to determine whether entitlement to service connection for bilateral hearing loss is warranted. In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

To that end, the Veteran contends that he is entitled to service connection for bilateral hearing loss due to acoustic trauma and/or noise exposure sustained during service. After reviewing the evidence, the Board finds that the Veteran's bilateral hearing loss did manifest during service.  Therefore, the Veteran has met the criteria for entitlement to service connection for bilateral hearing loss.

According to military personnel records, the Veteran's primary occupation was an Anti-aircraft Artillery Gun Crewman.  The Veteran contends that his hearing loss began in 1956 due to a perforated eardrum which occurred after his ear plugs fell out.  In the Veteran's hearing testimony, dated April 2017, he contends that he was exposed to loud noise as a cannoneer on a 90 millimeter gun while stationed in Panama.  He also stated that his ear plugs often "blew-out" of his ears from the force firing the gun.  The record contains no information to contradict the credibility of the Veteran's assertions.

Private treatment records contain conflicting reports as to the date of onset of the Veteran's symptoms related to bilateral hearing loss.  In an April 2002 endocrinology outpatient treatment note, the Veteran reported decreased hearing in his left ear.  Between December 2003 and December 2011, the Veteran's treatment records from his primary care physician and endocrinologist contain numerous denials of symptoms or changes in the Veteran's hearing.  

However, in December 2011, the Veteran reported a general decline in hearing and noted difficulties in hearing during conversations with his wife.  Subsequently, in February 2012, the Veteran underwent an audiometric examination in which he reported very infrequent "roaring" tinnitus that is very short in duration.  He also noted a prior history of noise exposure both in service and from occupational endeavors as a truck driver, factory and construction worker.  

Under the laws administered by VA, a certain threshold level of hearing impairment must be shown in order for hearing loss to be considered a disability. Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels (dB) or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 dB or greater; or when speech recognitions scores using the Maryland CNC test are less than 94 percent. 
38 C.F.R. § 3.385  (2017).






	(CONTINUED ON NEXT PAGE)

On the authorized audiological evaluation in December 2012, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
30
35
45
LEFT
10
10
70
65
60

Pure tone threshold averages were 29 dB for the right ear and 51 dB for the left ear. 
Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  Therefore, the evidence of record clearly reflects that the Veteran has a current diagnosis of hearing loss.  

In a report of findings, the VA examiner concluded that in the absence of STR's or other evidence shortly after separation, an opinion as to that nature and etiology of the Veteran's condition could not be offered without resorting to mere speculation.  The Board does not find this rationale to be adequate.  

The Veteran himself has testified to suffering from diminished hearing and tinnitus since his separation from military service - both issues that he is competent to offer testimony about.  Furthermore, the Veteran's wife provided testimony in the April 2017 hearing that the Veteran informed her of his in-service hearing problems prior to their marriage.  She is competent to testify to facts that she was told.  With no evidence to the contrary, the Board finds that when reviewing the medical evidence and lay evidence of record in a light most favorable to the Veteran, service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C. § 5107(b).  The claims are granted.





ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  

New and material evidence having been received, the Veteran's claim of entitlement to service connection for tinnitus is reopened.   

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


